Citation Nr: 0322073	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist fracture with arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 


REMAND

The record reveals that the veteran fractured his left wrist 
while at home on leave in June 1969.  The veteran's service 
medical records indicate that the veteran's cast was changed 
in July 1969.  The veteran complains that he now has left 
wrist disability, including arthritis, as residual of his 
left wrist injury during service.

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 1, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii) (2002) and 
noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration. 

The additional evidence received consists of a VA examination 
report dated in May 2003.  The examination was to determine 
the existence of any and all current left wrist disability.  
However, the examination report does not include X-rays of 
the veteran's left wrist.  Furthermore, the examiner did not 
express an opinion as to whether the veteran has any current 
disability of the left wrist due to service.  Accordingly a 
new VA orthopedic examination must be obtained 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of any current left 
wrist disability.  The claims file should 
be provided to the examiner for review 
prior to the examination.  All indicated 
tests and studies should be performed, 
including X-rays of the veteran's left 
wrist.  After a review of the record and 
an examination of the veteran, the VA 
physician should express an opinion as to 
whether it is at least as likely as not 
that the veteran has current left wrist 
disability due to an injury in service.  
Reasons and bases for all opinions 
expressed should be provided.

2.  The RO should then review the claims 
file to ensure that the VA examination 
report complies fully with the above 
instructions, if it does not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is received 
with respect to any other matter, the 
veteran and his representative (if any) 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
reflect RO consideration of all pertinent 
evidence received since issuance of the 
April 2002 supplemental statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




